DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-17 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,871,598. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims presented in the instant application have already been presented in USP10,451,775.

Regarding claim 10, USP10,451,775 recites the limitation of a solid-state imaging device imaging device (claim 1), comprising: a plurality of pixels, each pixel including (column 10, lines 4-5): a photoelectric conversion unit (column 10, line 7); a microlens including a plurality of lens layers (column 10, lines 8); and a first film formed between a first lens layer of the plurality of lens layers and a second lens layer of the plurality of lens layers (column 10, lines 9-11); wherein the first film and each of the plurality of lens layers is a contiguous and unitary layer that spans across all of the plurality of pixels (column 10, lines 14-17), wherein light incident to the photoelectric conversion unit passes through the plurality of lens layers and the first film (column 10, lines 19-20), and wherein the first film has a lower refractive index than the plurality of lens layers (column 10, lines 22-23).

Regarding claim 11, USP10,451,775 recites the limitation of a second film formed between the second lens layer and a third lens layer in the plurality of lens layers, wherein the first film is an oxide film (claim 1, column 10, lines 12-13).

Regarding claims 12-16, USP10,451,775 recites the limitation of t the first lens layer is closer to the photoelectric conversion unit than the second lens layer (claim 3), the plurality of lens layers are formed of an inorganic material (claim 4), and wherein the second film is a contiguous and unitary layer that spans across all of the plurality of pixels (claim 1, column 10, lines 14-17), and wherein the second film has a lower refractive index than the plurality of lens layers (claim 1, column 10, lines 22-23), the plurality of lens layer are formed of SiN (claim 5) and the first lens layer is formed of SiN, and the second lens layer is formed of SiON (claim 6), and the first lens layer is formed of an inorganic material, and the second lens layer is formed of an organic material (claim 7).

Regarding claim 17, USP10,451,775 recites the limitation of a method of producing a solid-state imaging device including a plurality of pixels (in the combination of claims 1 and 13, column 10, lines 59-61), comprising: forming a first lens layer on a substrate (column 10, lines 62-63) that includes a photoelectric conversion unit (claim 1, column 10, line 7); forming a first film on the first lens (column 10, lines 64); and forming a second lens layer on the first film (column 10, lines 65); wherein each of the first film and each of the first and second lens layers is a contiguous and unitary layer that spans across all of the plurality of pixels (column 11, lines 1-4), wherein light incident to the photoelectric conversion unit passes through the first and second lens layers and the first film (column 11, lines 5-7), and wherein the first film has a lower refractive index than the plurality of lens layers (column 11, lines 8-9).

Regarding claims 19-24, USP10,451,775 recites the limitation of the first film has a uniform film thickness (claim 8), the first film and the second film have a same uniform film thickness (claim 9), the first film includes oxide and the first lens layer includes SiN (claim 10), the second film includes oxide and the second lens layer and the third lens layer include SiN (claim 11), a refractive index difference between the first film and the first lens layer is greater than a refractive index difference between the first film the second lens layer (claim 12), wherein each pixel further includes a color filter (claim 1, column 10, line 6).

Claims 18 and 25-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,871,598.  in view of Hara et al, US Patent 5,581,094. 

Regarding claim 18, USP10,451,775 recites the limitation of an electronic apparatus, comprising, a solid-state imaging device including (claim 14, column 11, lines 11): a plurality of pixels, each pixel including: a photoelectric conversion unit (column 11, line 15); a microlens including a plurality of lens layers (column 11, line 16); and  a first film formed between a first lens layer of the plurality of lens layers (column 11, line 17-19) and a second lens layer of the plurality of lens layers (column 11, lines 20-21); wherein the first film and each of the plurality of lens layers is a contiguous and unitary layer that spans across all of the plurality of pixels (column 11, lines 23-26), wherein light incident to the photoelectric conversion unit passes through the plurality of lens layers and the first film, and wherein the first film has a lower refractive index than the plurality of lens layers (column 12, lines 1-5).

Claim 14 of USP10,451,775 fails to recite a driving circuit.

	However, Hara teaches a driving circuit (column 66, lines 28-38) which is generally used in a photoelectric conversion device to drive the light emitting device, thereby allowing the device to function.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hara with that of USP10,451,775 because a driving circuit is generally used in a photoelectric conversion device to drive the light emitting device, thereby allowing the device to function

Regarding claim 25-29, USP10,451,775 recites the limitation of the first film has a uniform film thickness (claim 15), the first film and the first lens layer conform to one another (claim 17), each pixel further includes a color filter (claim 14, column 11, line 14), the first lens layer is thicker than the second lens layer (claim 19), a wiring layer between a substrate that includes the photoelectric conversion unit and the plurality of lens layers (claim 20).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application 2011/0032398, issued to Lenchenkov, discloses an image sensor with multilayer interference filters. US Patent Application 2009/0147101, issued to Tatani et al, discloses a solid-state image sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899